Title: To Benjamin Franklin from John Shaffer, 1 February 1784
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris the 1 febuary 1784./.
          
          I have the honour to inform you that the house of Parlement has Rendered Me Justis on thursday Last, I was Judged at liberty and Discharged of Every accusation, And Conducted to With all the honours of war to the Grand Stairs of Parlement, in order to have the Right to persue those who have bean the Ocation of my Disgrace.
          
          My inosance is Now proved theirefore I hope my Countryman will Contribute towards having my arrest Pupleshed in order to prove to the puplick my inosance, before my Departure.
          I hav the honour to be with Profound Respect sir your humble servant
          
            J. Schaffer
          
        